Case 1:20-cv-01289-MV-JHR Document 1-3 Filed 12/14/20 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEW MEXICO

DONALD J. TRUMP FOR PRESIDENT, INC.,

Plaintiff,

VS. Case No.

 

MAGGIE TOULOUSE OLIVER, in her official
capacity as Secretary of State of New Mexico,
the ELECTORS of NEW MEXICO and the
STATE CANVASSING BOARD OF NEW
MEXICO,

Defendants.

VERIFICATION

I, Thomas Lane , being over the age of 18, do hereby declare and state as follows:

1. I serve as the New Mexico State Elections Day Director for the Donald J. Trump
For President, Inc.

2. I have reviewed the allegations in the Motion for Preliminary Injunction and

 
Case 1:20-cv-01289-MV-JHR Document 1-3 Filed 12/14/20 Page 2 of 3

Temporary Restraining Order Or, Alternatively, for Stay and Administrative Stay.

3. I declare under penalty of perjury under the laws of the United States of America
that the foregoing is true and correct to the best of my knowledge, information and

belief.

Executed on Date: December 14, 2020
/s/__ Thomas Lane

For Donald J. Trump For President, Inc.

 
Case 1:20-cv-01289-MV-JHR Document 1-3 Filed 12/14/20 Page 3 of 3

CERTIFICATE OF SERVICE

I hereby certify that on this 14th day of December 2020, a true and correct copy of
the foregoing Motion was served by email and FAX to Respondent

Maggie Toulouse Oliver, Secretary of State of New Mexico, by way of her

FAX Number (505) 827-4387 and by email at sos.elections@state.nm.us and to

Hector Balderas, Attorney General of New Mexico at FAX Number (505) 490-

4803.
CARUSO LAW OFFICES, PC

By: /s/ Mark J. Caruso

 
